PoeeeNBARgeu, Judge,

(concurring):

While there are authorities, holding a grant of land by the state cannot be presumed, if such grant is inhibited by a statute, I think Judge RobiNSON's 'opinion correctly states, and properly applies, a general principle of law. The constitution of this state inhibits entry by warrant on lands, Art. XIII., section 2, and there is no statute, authorizing the issuance of patents; but sections 3 and 4 of Art. XIII of the Constitution and chapter 105 of the Code provide for disposition of the state’s title to all lands, forfeited, escheated, waste and unappropriated and purchased at sales made for non-payment of taxes and become irredeemable; and the dispositions so1 made are equivalent to express grants. Logically and by parity of reasoning, therefore, a presumption of title arises in litigation between individuals from adverse possession on the part of one of them for a period of time long enough to bar an action against him under the statute of limitations. The unnecessary burden it would impose upon such party, to require him to deduce paper title from the state, or show it to be outstanding in a third party, abundantly justifies the interposition of the legal fiction of a grant or the equivalent thereof, and thus casts upon his opponent the burden of showing loss of this presumptiye title by forfeiture or sale for non-payment of taxes. It is an eminently just and fair rule of procedure.
My real purpose in writing this note, however, is not to strengthen the position taken in the opinion, adopted by the majority of the Court, but to direct attention to the specific ground upon which the decision is based. As is intimated in the opinion, it was suggested in this case that the statute of limitations runs against the state in respect to forfeited, escheated and waste and unappropriated lands. Having investí-, gated that question to some extent, I wish to preserve here certain impressions and suggestions applicable to. the subject. At present, I am of the contrary opinion. Impliedly the provisions of section 3 of Article XIII of the Constitution invite *94occupation, and settlement of these lands, by transferring the titles, acquired by forfeiture, escheat or purchase at sales made for non-payment of taxes, and the title to waste and unappropriated lands, not redeemed, released or otherwise disposed of, to persons who actually occupy, them and pay taxes thereon. This seems to malee all such entries permissive and not hostile, and this view is emphasized by the absence of any provision, in either the organic or statutory law, for actual possession of, or dominion over, such lands on behalf of the state. All these laws deal exclusively with the titles to such lands, and leave the subject of possession thereof wholly untouched, except in so far as they impliedly extend permission to individuals to settle upon, and acquire the titles thereto, before they are otherwise disposed of. No statute authorizes any person or officer to sue for the possession of such lands, or make any entry thereon, for or on behalf of the state. No right of action for the possession thereof is created or given by statute or other positive law, and the statute of limitations, when applicable, never runs until after the accrual of a right of action. To set it in motion, in respect to land, there must be a disseizin, an entry and ouster against some person, having the right of possession and the power to sue for redress of the wrong. As the state has deputed no person to hold or defend the possession of such lands for her, or to vindicate .her title by the institution of any possessory action, it seems clear to me that there cannot be, in such case, either a disseizin or the accrual of a right of action for the possession. It may be that the state could make such provision, but she has not done so. She may have potential, but not actual, power to enter upon and sue for the possession of such lands. In my opinion, the test is actual power. The existence of a right of action in fact and in law is, T think, a prerequisite to the application and running of the statute of limitations. Just how much latitude the Constitution allows to the legislature, respecting such lands, is an interesting question. In general, the Constitution prescribes a method of disposing of them. Besides specific methods named, a general power is conferred upon the legislature to release lands from forfeiture, but not to provide for the .permanent holding, or appropriation, thereof to any governmental purpose. The intent of the framers of the constitution seems to have been to force these lands out *95of the hands of the state into private ownership, and an incident of one of the prescribed methods of effecting this result is the permission given to individuals to enter upon and occupy them. Hence, it may be that the legislature has no power to do more than facilitate the work of getting such titles out of the state, and could not authorize any officer or other person to take possession of such lands or sue for the possession thereof on its behalf.
The position I take does not nullify section 20 of chapter 35 of the Code. There are mlany other instances in which rights of action accrue to the state and are barred by time.